EXHIBIT 10.3

ACCESS INTEGRATED TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, dated as of ______________, between Access Integrated
Technologies, Inc. (the “Company”), a Delaware corporation, and ________________
(the “Director”).

 

WHEREAS, the Director has been granted the following award under the Company’s
Second Amended and Restated 2000 Equity Incentive Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

 

1.         Award of Shares. Pursuant to the provisions of the Plan, the terms of
which are incorporated herein by reference, the Director is hereby awarded
______ Restricted Stock Units (the “Award”), subject to the terms and conditions
of the Plan and those herein set forth. The Award is granted as of
________________ (the “Date of Grant”). Capitalized terms used herein and not
defined shall have the meanings set forth in the Plan. In the event of any
conflict between this Agreement and the Plan, the Plan shall control.

 

2.         Vesting of Award: Treatment upon Termination of Service. Unless
otherwise provided by the Committee, all Restricted Stock Units under this
Agreement shall be subject to the vesting schedule in this Section 2.

 

(a)       Vesting Generally. Subject to the following provisions of this Section
2 and the other terms and conditions of this Agreement, this Award shall become
vested on the following schedule:

 

In the event of termination of employment of the Director for any reason other
than as set forth in Section 2(b), below, the Director shall be vested in the
portion, if any, of the Award in which the Director is vested at the time of the
termination of employment under this Section 2(a) and Section 2(c).

 

(b)       Death or Disability. In the event of termination of employment of the
Director by reason of the Director’s death or Permanent Disability, the Director
shall become fully vested in the Award.

 

(c)       Change in Control. Notwithstanding any provision of this Section 2 to
the contrary, the Award shall become immediately vested in full upon a Change in
Control.

 

(d)       Forfeiture. That portion of the Award which is not vested immediately
following the Director’s termination of employment, as described above, shall be
immediately forfeited to the Company.

 

--------------------------------------------------------------------------------



 

3.         Other Terms and Conditions. It is understood and agreed that the
Award of Restricted Stock Units evidenced hereby is subject to the following
terms and conditions:

 

(a)       Rights of a Stockholder. The Director shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Restricted Stock Units. Until and
unless the Director receives Stock as payment of the Award, the Director shall
have no rights of a stockholder, including, but not limited to, the right to
vote and to receive dividends.

 

(b)       No Right to Continued Employment. This Award shall not confer upon the
Director any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Director’s employment at any time.

 

4.         Payment of Awards. (a) Awards shall be paid at the time they become
vested. The Company shall have the sole unfettered discretion to determine
whether to pay such Awards in Stock, cash or a combination of Stock and cash.
Any Stock delivered hereunder, or any interest therein, may he sold, assigned,
pledged, hypothecated, encumbered, or transferred or disposed of in any other
manner, in whole or in part, only in compliance with the terms, conditions and
restrictions as set forth in the governing instruments of the Company,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof.

 

(b)       In the event that an Award is paid in Stock, such shares of Stock
shall not be transferable until such time as the Director has ceased to serve as
a member of the Corporation’s Board of Directors. Between the issuance of such
shares of Stock and the end of the restriction on transfer, such Shares shall
bear a restrictive legend as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED FROM TRANSFER PURSUANT
TO A RESTRICTED STOCK UNIT AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY
OF WHICH MAY BE OBTAINED FROM THE COMPANY.

 

; provided, however, that the Director may, immediately upon vesting and without
being subject to the restriction in this paragraph (b) but subject to inside
information and standard Company blackout limitations, sell such number of
shares of Stock (but no more) as would be equal in value to the amount of tax
withholding obligations required to be paid to the Company under Section 5
below.

 

5.         Tax Withholding. No later than the date of vesting of the Award or
any portion thereof, the Director shall pay to the Company an amount sufficient
to allow the Company to satisfy its tax withholding obligations. To this end,
the Director shall either:

 

(a)       pay the Company the amount of tax to be withheld in cash (including
through payroll withholding or withholding of cash from the Award),

 

2

 

--------------------------------------------------------------------------------



 

(b)       deliver to the Company other shares of Stock owned by the Director
prior to such date having a fair market value, as determined by the Committee,
not less than the amount of the withholding tax due, or

 

(c)       make a payment to the Company consisting of a combination of cash and
such shares of Stock.

 

6.         References. References herein to rights and obligations of the
Director shall apply, where appropriate, to the Director’s legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.

 

7.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, without giving effect to
principles of conflict of laws.

 

8.         Director Bound by Plan. The Director hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all of the terms and conditions
thereof.

 

9.         Counterparts. This Agreement may be executed in two counterparts,
each of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ACCESS INTEGRATED TECHNOLOGIES, INC.



By: 

 

 

 

 

 

 

 

 

 

Director

 

 

3

 

 